



EXECUTION COPY






EMPLOYMENT AGREEMENT


AGREEMENT effective as of the 27th day of December, 2017 (the “Effective Date”)
by and between LivePerson, Inc., a Delaware corporation (the “Company”), and
Robert LoCascio (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company wishes to continue to employ the Executive and the
Executive wishes to accept such continued employment, upon the terms and
conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:


1.    Employment


The Company agrees to employ the Executive during the Term specified in
paragraph 2, and the Executive agrees to accept such continued employment, upon
the terms and conditions hereinafter set forth.


2.    Term


Subject to the provisions contained in paragraphs 6 and 7, the term of this
Agreement shall commence on December 31, 2017 (the “Commencement Date”) and end
on the third anniversary thereof, unless sooner terminated or later extended in
accordance with the provisions hereof (the “Term”). On the expiration of the
initial three-year term and on each yearly anniversary thereafter, the Agreement
shall automatically renew for an additional one-year term unless sooner
terminated in accordance with the provisions set forth in this Agreement. This
Agreement shall terminate in the event that: (a) the Company provides the
Executive with advance written notice of its intention not to renew this
Agreement not less than 90 calendar days prior to the expiration of the
then-current Term; or (b) the Executive provides the Company with advance
written notice of his intention not to renew this Agreement not less than 90
calendar days prior to the expiration of the initial one-year term or any
additional one-year term thereafter (as applicable in each case, a “Notice of
Nonrenewal”). A termination of employment by the giving of a Notice of
Nonrenewal by the Company under this paragraph 2 shall be deemed to be a
termination without Cause under paragraph 6(c) hereof, but a termination of
employment by the giving of a Notice of Nonrenewal by the Executive under this
paragraph 2 shall not be deemed to be a termination with Good Reason under
paragraph 6(b) hereof. Any Notice of Nonrenewal given by either party under this
paragraph 2 shall specify the date of termination. The Company shall have the
right at any time after either party has provided to the other a Notice of
Nonrenewal to relieve the Executive of his offices, duties




14263998.21

--------------------------------------------------------------------------------





and responsibilities and to place him on a paid leave-of-absence status,
provided that during such notice period the Executive shall remain a full-time
employee of the Company and shall continue to receive his then-current salary
compensation and other benefits (to the extent permitted under applicable plan
documents) as provided in this Agreement. The date on which the Executive ceases
to be employed by the Company, regardless of the reason therefor, is referred to
in this Agreement as the “Date of Termination.”


3.    Duties and Responsibilities


(a)    Title. During the Term, the Executive shall have the position of Chief
Executive Officer of the Company.


(b)    Duties. The Executive shall report directly to the Board of Directors of
the Company (the “Board”) at such times and in such detail as it or he shall
reasonably require. The Executive shall have the power and authority to conduct
the business of the Company and shall perform such executive and managerial
duties consistent with his position as designated in paragraph 3(a) and as may
be assigned to him from time to time by or under authority of the Board.


(c)    Scope of Employment. The Executive’s employment by the Company as
described herein shall be full-time and exclusive, and during the Term, the
Executive agrees that he will (i) devote all of his business time and attention,
his reasonable best efforts, and all his skill and ability to promote the
interests of the Company; and (ii) carry out his duties in a competent and
diligent manner. Notwithstanding the foregoing, the Executive shall be permitted
to engage in charitable (including but not limited to his affiliation with Dream
Big Foundation, a New York not-for-profit corporation (the “Foundation”)) and
civic activities and manage his personal passive investments, provided that such
passive investments are not in a company that transacts business with the
Company or its affiliates or engages in business competitive with that conducted
by the Company unless it is a publicly held corporation and the Executive’s
participation is limited to passively owning no more than 1% of its outstanding
shares and without any influence or control over such corporation), and further
provided that such activities (individually or collectively) do not interfere
with the performance of his duties or responsibilities under this Agreement.


(d)    Office Location. During the Term, the Executive’s services hereunder
shall be performed at the principal office of the Company in New York, New York,
subject to reasonably necessary travel requirements in order to carry out his
duties in connection with his position hereunder.




2





--------------------------------------------------------------------------------





4.    Compensation


(a)    Base Salary. As compensation for his services hereunder, during the Term
the Company shall pay the Executive in accordance with its normal payroll
practices, an annualized base salary of $611,820 (as may be adjusted in
accordance with the terms hereof, “Base Salary”). The Base Salary will be
reviewed annually and may be adjusted upward (but not downward) by the Board (or
a committee thereof) in its discretion; provided that, in the event of cost of
living or similar across the board base salary increases for other executive
staff members, Executive shall be eligible for the same or greater percentage of
Base Salary increase.


(b)    Annual Cash Bonus. During the Term, the Executive shall be eligible to
receive an annual cash bonus with a bonus target of 100% of Executive’s then
current Base Salary, subject to annual increase by the Board in its discretion,
which bonus target may be achieved, underachieved or overachieved (with a
potential payout range of zero, up to a maximum of 200% of the target bonus) as
determined by the Compensation Committee of the Board (the “Compensation
Committee”) based upon the Executive’s performance against goals and metrics
that shall be established by the Compensation Committee in its sole discretion
on an annual basis, the overall financial performance of the Company and such
other factors as the Compensation Committee in its sole discretion shall deem
reasonable and appropriate (the “Annual Cash Bonus”), to be paid in accordance
with the Company’s normal bonus payment procedures, but not later than March 15
of the calendar year following the year with respect to which the bonus is
earned. At the written election of the Executive on or before the payment date
for such Annual Cash Bonus, the Executive may convert all or any portion of the
Annual Cash Bonus payable to him into fully vested shares of common stock of the
Company (“Stock”) (pursuant to the Second Amended and Restated LivePerson, Inc.
2009 Stock Incentive Plan, as such plan may be from time to time amended in
accordance with the terms thereof, the “Stock Plan”) having a fair market value
at the time of issuance equivalent in amount to that portion of the Annual Cash
Bonus that the Executive elects to convert hereunder. Any such Stock shall be
issued to Executive on the date for payment of the Annual Cash Bonus and shall
be subject to the terms and conditions of the Stock Plan except to the extent
expressly provided herein to the contrary. Notwithstanding anything to the
contrary, the Annual Cash Bonus may, in the discretion of the Compensation
Committee, be granted and payment, if any, made in accordance with a plan or
program established by the Compensation Committee in compliance with Section
162(m) of the Internal Revenue Code of 1986, as amended. During the Term, should
the Executive’s Base Salary increase, the target bonus amount for the Annual
Cash Bonus will be increased so that at any given time the bonus target for the
Annual Cash Bonus is no less than 100% of the Executive’s then-current Base
Salary, or such higher target bonus amount as the Compensation Committee may
determine in its sole discretion. In the event of a Change of Control, as
defined below, should the Executive remain employed by the Company or a
successor entity following such Change of Control, the Annual Cash Bonus for the
then-current year shall be paid at a an amount equal to the greater of (i) one
hundred percent (100%) of the amount of the Annual Cash Bonus actually paid to
the Executive for the immediately preceding calendar year or (ii) the bonus
target amount for the Annual Cash Bonus for the then current year. In no event
will the Company be obligated to pay more than one Annual Cash Bonus for the
same annual period. If the Annual Cash Bonus for the calendar year preceding the
Change of Control has not been determined prior to the Change of Control, the
amount of such bonus shall be determined by the


3





--------------------------------------------------------------------------------





Board of Directors of the Company as constituted prior to the Change of Control
and shall not be less than the target bonus for such year.


A “Change of Control” shall be defined as and limited to: (i) any person’s,
entity’s or affiliated group’s becoming the beneficial owner or owners of more
than fifty percent (50%) of the outstanding equity securities of the Company, or
otherwise becoming entitled to vote shares representing more than fifty percent
(50%) of the undiluted total voting power of the Company’s then-outstanding
securities eligible to vote to elect members of the Board (the “Voting
Securities”); (ii) a consolidation or merger (in one transaction or a series of
related transactions) of the Company pursuant to which the holders of the
Company’s equity securities immediately prior to such transaction or series of
related transactions are not the holders immediately after such transaction or
series of related transactions of at least fifty-one percent (51%) of the Voting
Securities of the entity surviving such transaction or series of related
transactions; or (iii) the sale or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.


(c)    Equity. During the Term, the Compensation Committee may, in its sole
discretion, grant to the Executive stock options and/or other equity-based
incentives. The amount(s) of such additional grants, if any, will be based on
individual and Company performance objectives developed and approved by the
Compensation Committee in its sole discretion, and will be subject to all of the
terms and conditions (including vesting) as determined by the Compensation
Committee in accordance with the plan under which any grant is made and in the
applicable stock option agreements or other applicable documents evidencing such
grant, except as expressly otherwise provided herein to the contrary. The
exercise price for such equity, as applicable, shall be determined at the time
such equity rights may be granted by the Board, but in no event shall be less
than the fair market value of a share of the Company’s common stock on the date
of grant.


(d)    One-Time Payment and Equity Award. In addition to all of the foregoing
and as compensation for services already provided, immediately upon execution of
this Agreement, the Company shall make a one-time payment to Executive of (i)
One Million Dollars ($1,000,000), payable by wire transfer of immediately
available funds to an account designated by the Executive and (ii) two hundred
and fifty thousand (250,000) RSUs (as defined in the Stock Plan), which such
RSUs shall vest in one third increments on each of the next three annual
anniversaries of the Effective Date.


5.    Expenses; Benefits


(a)    Expenses. The Company agrees to pay or to reimburse the Executive for all
reasonable, ordinary, necessary and documented business or entertainment
expenses incurred during the Term in the performance of his services hereunder
in accordance with the policy of the Company as from time to time in effect. The
Executive, as a condition precedent to obtaining such payment or reimbursement,
shall provide to the Company reasonable documentation, consistent with Company
policy, evidencing the travel or out-of-pocket expenses for which the Executive
seeks payment or reimbursement, and any other information or materials, as the
Company may from time to time reasonably require.


4





--------------------------------------------------------------------------------







(b)    Benefits. The Executive shall be entitled to such fringe benefits and
other benefits as are available generally to key employees of the Company from
time to time, subject to any eligibility criteria for such benefits. Currently,
the Company’s programs include group health insurance, prescription drug
benefits, vision care and dental insurance, group life, short-term disability
and long-term disability insurance and participation in 401(k). The benefits
made available by the Company, and the rules, terms and conditions for
participation in such benefit plans, may be modified by the Company at any time
and from time to time without advance notice or consent by the Executive.


(c)    Vacation. The Executive shall be entitled to four weeks of vacation
annually, accruing and to be taken in accordance with the Company’s policies.
Vacation time may not be carried over from year to year unless expressly
provided by Company’s policies, and must be taken at such times as shall not
materially interfere with the Executive’s fulfillment of his duties hereunder.
The Executive shall also be entitled to any holidays, sick days and/or other
paid days off as may be available pursuant to, and to be taken in accordance
with, the Company’s policies in effect generally for its key employees from time
to time.


(d)    Intentionally Omitted.


(e)    Indemnification. In the event that the Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by the Executive or the Company related to any contest or
dispute between the Executive and the Company or the Executive’s employment
hereunder, by reason of the fact that the Executive is or was a director or
officer of the Company, or any affiliate of the Company, or is or was serving at
the request of the Board as a director, officer, member, employee, or agent of
another corporation or a partnership, joint venture, trust, or other enterprise,
the Executive shall be indemnified and held harmless by the Company pursuant to
the Indemnification Agreement entered into by and between the Company and the
Executive, dated as of February 9, 2012- to the maximum extent permitted under
such Indemnification Agreement, or if greater, under the Company’s bylaws or
resolutions of the Board or, if greater, by the laws of the State of Delaware,
from and against any liabilities, costs, claims, and expenses, including all
costs and expenses incurred in defense of any Proceeding (including attorneys’
fees), and such indemnification shall continue as to the Executive even if he
has ceased to be a director, officer, member, employee or agent of the Company
or other entity and shall inure to the benefit of the Executive’s heirs,
executors and administrators. Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount, and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company under this Agreement.




5





--------------------------------------------------------------------------------





During the Term and for a period of six (6) years thereafter, the Company or any
successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to the Executive
on terms that are no less favorable than the coverage provided to other
directors and similarly situated executives of the Company.


6.    Termination


(a)    Termination for Cause. The Company, by direction of the Board, shall be
entitled to terminate the Term and to discharge the Executive for “Cause”
effective upon the giving of written notice. The term “Cause” shall be limited
to the following grounds:


(i)    the Executive’s material failure or refusal to perform his duties and
responsibilities as set forth in paragraph 3 hereof as reasonably directed by
the Board, in each case if such failure or refusal is not cured (if deemed
curable, as determined in the sole discretion of the Board) within 30 calendar
days after written notice thereof to the Executive by the Company;


(ii)    the misappropriation of the funds or property of the Company;


(iii)    (x) the use of illegal drugs, or (y) the use of alcohol or the use of
prescription or other legal drugs interfering with the performance of the
Executive’s obligations under this Agreement, continuing after written warning;


(iv)    the conviction in a court of law of, or entering a plea of guilty or no
contest to, any felony or any crime involving moral turpitude, dishonesty or
theft;


(v)    the nonconformance with the Company’s policies against discrimination or
harassment, which nonconformance is not cured (if deemed curable, as determined
in the sole discretion of the Board) immediately after written notice to the
Executive by the Company;


(vi)    the commission by the Executive of any act that materially injures the
business or business relationships of the Company or brings the Company into
substantial public disgrace or disrepute;


(vii)    any breach (not covered by any of the clauses (i) through (vi) above)
of paragraphs 9, 13, and 25, if such breach is not cured (if deemed curable in
the sole discretion of the Board) within 30 calendar days after written notice
thereof to the Executive by the Company.


Any notice required to be given by the Company pursuant to clause (i), (v) or
(vii) above shall specify the nature of the claimed breach and the manner in
which the Company requires such breach to be cured (if such breach has been
deemed curable in the sole discretion of the Board).




6





--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary, termination of the Executive’s
employment shall not be deemed to be for Cause unless and until the Company
delivers to the Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the Board, finding that the
Executive has engaged in the conduct described in any of (i)-(vii) above.


(b)    Termination for Good Reason. Provided that Company has not given written
notice of termination in accordance with Section 6(a) above with respect to a
Cause event; or if such notice has been given, the applicable Cause event has
not been cured (if deemed curable by the Board in its sole discretion), the
Executive shall be entitled to terminate this Agreement and the Term hereunder
for Good Reason (as defined below) at any time during the Term by written notice
to the Company. “Good Reason” shall be limited to: (i) a reduction in the
Executive’s Base Salary or bonus opportunity or a termination or material
reduction of any employee benefit or material perquisite enjoyed by him without
his prior written consent or failure to pay any of the foregoing when due
without the Executive’s prior written consent, in each case other than as part
of an across-the-board reduction, change or suspension applicable to
substantially all key executives of the Company or its successor entity as
applicable; (ii) a material diminution in the Executive’s title, duties and
responsibilities as set forth in paragraph 3, without his prior written consent
or any action by the Board that unreasonably interferes with or materially
impairs Executive’s ability to function as the Chief Executive Officer of the
Company; (iii) a relocation of the Company’s principal office to a location that
would require an increase in the Executive’s one-way commute by more than
25 miles as compared to its location on the Commencement Date (or from such
other location to which the Executive has consented after the Commencement
Date); (iv) any change in the reporting structure applicable to the Executive
such that the Executive is required to report to any person, entity or body
other than the Board without Executive’s prior written consent; or (v) any other
material breach of this Agreement by the Company. To be entitled to use this
paragraph 6(b), the Executive must provide written notice of the event or change
he considers constitutes “Good Reason” within 30 calendar days following its
occurrence, and to the extent curable, must provide the Company with a period of
at least 30 calendar days to cure the event or change, and must, if the Good
Reason persists, actually resign within 90 calendar days following the event or
change.


(c)    Termination by the Company without Cause; Termination by the Executive
without Good Reason. The Company, by direction of the Board, shall have the
right at any time during the Term to terminate the employment of the Executive
without Cause by giving at least sixty (60) days advanced written notice to the
Executive setting forth a Date of Termination. The Executive shall have the
right at any time during the Term to terminate his employment with the Company
without Good Reason by giving at least sixty (60) days advanced written notice
to the Company setting forth a Date of Termination.


(d)    Termination for Death or Disability. In the event of the Executive’s
death, the Date of Termination shall be the date of the Executive’s death. The
Company may terminate the Executive’s employment for Disability at the end of
any calendar month during the continuance of such Disability upon at least 30
calendar days’ prior written notice to the Executive. “Disability” shall mean
the Executive’s inability to substantially perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) (all such occurrences being herein referred to as
“Disability”) and the Executive’s failure to substantially


7





--------------------------------------------------------------------------------





perform such duties for a period aggregating 180 days as a result thereof,
whether or not continuous, in any continuous period of 360 days. The Board shall
determine, in its good faith judgment and upon consultation with, and after
obtaining advance from, such medical advisors as it deems appropriate, including
those of the Executive, whether or not the Executive has a Disability for
purposes of this Agreement, and the Board shall provide notice of such
determination to the Executive. In the event that the Executive disagrees with
the Board’s determination as to his Disability, the Executive shall notify the
Board in writing of such disagreement within fifteen (15) days of such
determination regarding Disability by the Board (the “Disability Notice”). Upon
the Board’s receipt of the Disability Notice, the determination of the
Executive’s Disability shall be settled by binding arbitration in New York, New
York (unless the parties agree in writing to a different location), before a
single arbitrator selected in accordance with the rules of the American
Arbitration Association then in effect. In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrator. The
decision and award made by the arbitrator shall be final, binding and conclusive
on all parties hereto for all purposes, and judgment may be entered thereon in
any court having jurisdiction thereof. Fees and costs for the arbitration shall
be split evenly between Executive and the Company unless otherwise determined by
the arbitrator. No other dispute or disagreement arising out of or related to
this Agreement shall be subject to arbitration unless the parties agree
otherwise.


7.    Effect of Termination of Employment.


(a)    Termination by the Company for Cause; by the Executive without Good
Reason; or pursuant to a Notice of Nonrenewal delivered by the Executive
pursuant to paragraph 2 above prior to the Executive reaching the normal age of
retirement, which for purposes of this Agreement, shall be age 65. In the event
of the termination of the employment of the Executive (1) by the Company for
Cause, (2) by the Executive without Good Reason, or (3) pursuant to a Notice of
Nonrenewal delivered by the Executive pursuant to paragraph 2 above prior to the
Executive reaching the normal age of retirement, the Executive shall be entitled
to the following payments and benefits (those payments and benefits set forth in
(i), (ii), (iv) and (v) below collectively, the “Accrued Benefits”):


(i)    his unpaid Base Salary through, and any unpaid reimbursable expenses
outstanding as of, the Date of Termination;


(ii)    all benefits, if any, that had accrued to the Executive through the Date
of Termination under the plans and programs described in paragraph 5(b) above,
or any other applicable plans and programs in which he participated as an
employee of the Company, in the manner and in accordance with the terms of such
plans and programs; it being understood that any and all rights that the
Executive may have to severance payments by the Company shall be determined and
solely based on the terms and conditions of this Agreement and not based on any
severance policy or plan that the Company may have in effect as of the Date of
Termination;




8





--------------------------------------------------------------------------------





(iii)    except in the event of a Termination by the Company for Cause, his
Annual Cash Bonus with respect to the calendar year ended prior to the Date of
Termination, when otherwise payable, but only to the extent not already paid;


(iv)    the right to indemnification in accordance with Section 5(e) above;


(v)    directors’ and officers’ liability insurance coverage in accordance with
Section 5(e) above; and


(vi)    except in the event of a Termination by the Company for Cause,
notwithstanding anything to the contrary in any plan under which a grant is made
or in an applicable stock option agreement or other applicable documents
evidencing such grant (collectively, the “Grant Documents”), all vested stock
options held by the Executive on the Date of Termination shall remain eligible
to exercise for a period of 18 months following the Date of Termination, or
until the original expiration date of the option, if earlier.


In the event of the termination of the employment of the Executive (1) by the
Company for Cause, (2) by the Executive without Good Reason, or (3) pursuant to
a Notice of Nonrenewal delivered by the Executive pursuant to paragraph 2 above
prior to the Executive reaching the normal age of retirement, except as provided
above in this paragraph 7(a), the Company shall have no further liability to the
Executive or the Executive’s heirs, beneficiaries or estate for damages,
compensation, benefits, severance, indemnities or other amounts of whatever
nature, directly or indirectly, arising out of or otherwise related to this
Agreement and/or the Executive’s employment or cessation of employment with the
Company.


(b)    Termination by the Company without Cause (which shall include, without a
limitation, a termination by the Company pursuant to a Notice of Nonrenewal
delivered by the Company pursuant to Paragraph 2 above), or by the Executive for
Good Reason. In the event of (1) a termination by the Company without Cause
(which shall include, without a limitation, a termination by the Company
pursuant to a Notice of Nonrenewal delivered by the Company pursuant to
Paragraph 2 above) or (2) a termination by the Executive for Good Reason.:


(i)    the Accrued Benefits;


(ii)    intentionally omitted;
    
(iii)    his Annual Cash Bonus with respect to the calendar year ended prior to
the Date of Termination, when otherwise payable, but only to the extent not
already paid;
    
(iv)    severance pay in an amount equal to 18 months of base pay at his then
current Base Salary rate, which shall be paid in installments in accordance with
the Company’s regular payroll practices, beginning on the next payroll date
following the 30th day after the Date of Termination; provided that the period
(if any) during


9





--------------------------------------------------------------------------------





which the Separation Agreement (defined below) can be revoked has expired within
such 30-day period;


(v)    a pro-rated portion of his Annual Cash Bonus with respect to the
then-current calendar year, calculated as follows (but only to the extent not
already paid): the product of (a) and (b) where (a) equals a percentage equal to
the total number of weeks elapsed during the then-current calendar year through
the Date of Termination divided by the total number of weeks in the then-current
calendar year, multiplied by the amount of the highest Annual Cash Bonus payable
to the Executive in the three calendar years immediately preceding the Date of
Termination and (b) equals 1.5, such amount payable in a lump sum on the 30th
day following the Date of Termination, provided that the period (if any) during
which the Separation Agreement can be revoked has expired within such 30-day
period;


(vi)    if the Executive is eligible for and elects to continue his health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company will continue to contribute, until the earlier of
(x) 18 months following the Date of Termination or (y) the date on which the
Executive becomes eligible to receive group medical insurance coverage through
another employer (the “COBRA Contribution Period”), toward the cost of the
Executive’s COBRA premiums the same amount that it pays on behalf of active and
similarly situated employees receiving the same type of coverage. The remaining
balance of any premium costs, and all premium costs after the COBRA Contribution
Period, shall be paid by the Executive on a monthly basis. After the COBRA
Contribution Period, the Executive may continue receiving coverage under COBRA
at his own cost if and to the extent that he remains eligible for COBRA
continuation. The Executive agrees that he shall notify the Company in writing
immediately following the date on which he becomes eligible to receive group
medical insurance coverage through another employer;


(vii)    notwithstanding anything to the contrary in the Grant Documents, any
stock options or RSUs held by the Executive on the Date of Termination that
would have vested in the two year period following the Date of Termination if
the Executive had remained employed by the Company for such period will
immediately vest; and


(viii)    notwithstanding anything to the contrary in the Grant Documents, all
vested stock options held by the Executive on the Date of Termination shall
remain eligible to exercise for a period of 18 months following the Date of
Termination, or until the original expiration date of the option, if earlier.


In connection with a termination by the Company without Cause or by the
Executive for Good Reason, except as provided above in this paragraph 7(b), the
Company shall have no further liability to the Executive or the Executive’s
heirs, beneficiaries or estate for damages, compensation, benefits, severance,
indemnities or other amounts of whatever nature, directly or indirectly, arising
out of or


10





--------------------------------------------------------------------------------





otherwise related to this Agreement and the Executive’s employment or cessation
of employment with the Company. The Executive shall be under no duty to mitigate
damages hereunder. The making of any severance payments and providing the other
benefits as provided in subsections (iv) through (viii) of this paragraph 7(b)
are conditioned upon delivery of the separation and release of claims agreement
in the form attached hereto as Exhibit A (the “Separation Agreement”) that has
become irrevocable within 30 days of the Executive’s Date of Termination. If the
Executive materially breaches the Separation Agreement or the provisions of
paragraph 9 of this Agreement, in either case which such breach is not cured
within thirty (30) days of written notice thereof by the Company to the
Executive, in addition to any other remedies at law or in equity available to
it, the Company may cease making any further payments and providing the other
benefits provided for in subsections (iii) through (viii) of this paragraph
7(b), without affecting its rights under this Agreement or the Separation
Agreement.


(c)    Termination by the Executive for Good Reason or Termination of the
Executive without Cause following a Change of Control. In the event of a
termination by the Executive for Good Reason or Termination of the Executive
without Cause within the twelve (12) month period immediately following a Change
of Control, the Executive shall be entitled to the following payments and
benefits:


(i)    the Accrued Benefits;


(ii)    Intentionally Omitted;
    
(iii)    his Annual Cash Bonus with respect to the calendar year ended prior to
the Date of Termination, when otherwise payable, but only to the extent not
already paid;
    
(iv)    severance pay in an amount equal to 18 months of base pay at his then
current Base Salary rate, which shall be paid in installments in accordance with
the Company’s regular payroll practices, beginning on the next payroll date
following the 30th day after the Date of Termination; provided that the period
(if any) during which the Separation Agreement can be revoked has expired within
such 30-day period;


(v)    An Annual Cash Bonus for the then-current year calculated as one
hundred-fifty percent (150%) of the amount of the highest Annual Cash Bonus
actually paid to the Executive for the three calendar years immediately
preceding the Date of Termination, payable in a lump sum on the 30th day
following the Date of Termination, provided that the period (if any) during
which the Separation Agreement can be revoked has expired within such 30-day
period;


(vi)    if the Executive is eligible for and elects to continue his health
insurance coverage under COBRA, the Company will continue to contribute, for the
COBRA Contribution Period, toward the cost of the Executive’s COBRA premiums the
same amount that it pays on behalf of active and similarly situated employees


11





--------------------------------------------------------------------------------





receiving the same type of coverage. The remaining balance of any premium costs,
and all premium costs after the COBRA Contribution Period, shall be paid by the
Executive on a monthly basis. After the COBRA Contribution Period, the Executive
may continue receiving coverage under COBRA at his own cost if and to the extent
that he remains eligible for COBRA continuation. The Executive agrees that he
shall notify the Company in writing immediately following the date on which he
becomes eligible to receive group medical insurance coverage through another
employer; and


(vii)     notwithstanding anything to the contrary in the Grant Documents, any
unvested stock options and RSUs held by the Executive on the Date of Termination
shall fully vest and all vested options (including those that vested pursuant to
this paragraph 5(c)(vii)) shall remain exercisable for 18 months following the
Date of Termination, or until the original expiration date of the option, if
earlier.


In connection with a termination by the Executive for Good Reason or Termination
of the Executive without Cause within the twelve (12) month period immediately
following a Change of Control, except as provided above in this paragraph 7(c),
the Company shall have no further liability to the Executive or the Executive’s
heirs, beneficiaries or estate for damages, compensation, benefits, severance,
indemnities or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and the Executive’s employment or
cessation of employment with the Company. The Executive shall be under no duty
to mitigate damages hereunder. The making of any severance payments and
providing the other benefits as provided in subsections (iii) through (vii) of
this paragraph 7(c) is conditioned upon the delivery of an executed and
irrevocable Separation Agreement within 30 days of the Date of Termination. If
the Executive materially breaches the Separation Agreement or the provisions of
paragraph 9 of this Agreement, in either case which such breach is not cured
within thirty (30) days of written notice thereof by the Company to the
Executive, in addition to any other remedies at law or in equity available to
it, the Company may cease making any further payments and providing the other
benefits provided for in subsections (iii) through (vii) of this paragraph 7(c),
without affecting its rights under this Agreement or the Separation Agreement.


(d)    Termination by Death or Disability; Notice of Nonrenewal delivered by the
Executive pursuant to paragraph 2 above after the Executive having reached the
normal age of retirement. In the event of a termination of the employment of the
Executive by reason of Death or Disability or pursuant to a Notice of Nonrenewal
delivered by the Executive pursuant to paragraph 2 above after the Executive
having reached the normal age of retirement, the Executive shall be entitled to
the following payments and benefits:


(i)The Accrued Benefits;


(ii)his Annual Cash Bonus with respect to the calendar year ended prior to the
Date of Termination, when otherwise payable, but only to the extent not already
paid;




12





--------------------------------------------------------------------------------





(iii)a pro-rated portion of his Annual Cash Bonus with respect to the
then-current calendar year, calculated as follows (but only to the extent not
already paid): the product of (a) and (b) where (a) equals a percentage equal to
the total number of weeks elapsed during the then-current calendar year through
the Date of Termination divided by the total number of weeks in the then-current
calendar year, multiplied by the amount of the highest Annual Cash Bonus
actually paid to the Executive in the three calendar years immediately preceding
the Date of Termination and (b) equals 1.5, such amount payable in a lump sum on
the 30th day following the Date of Termination, provided that the period (if
any) during which the Separation Agreement can be revoked has expired within
such 30-day period;


(iv)if the Executive is eligible for and elects to continue his health insurance
coverage under COBRA the Company will continue to contribute, for the COBRA
Contribution Period, toward the cost of the Executive’s COBRA premiums the same
amount that it pays on behalf of active and similarly situated employees
receiving the same type of coverage. The remaining balance of any premium costs,
and all premium costs after the COBRA Contribution Period, shall be paid by the
Executive on a monthly basis. After the COBRA Contribution Period, the Executive
may continue receiving coverage under COBRA at his own cost if and to the extent
that he remains eligible for COBRA continuation. The Executive agrees that he
shall notify the Company in writing immediately following the date on which he
becomes eligible to receive group medical insurance coverage through another
employer;


(v)notwithstanding anything to the contrary in the Grant Documents, any stock
options and RSUs held by the Executive on the Date of Termination that would
have vested in the two year period following the Date of Termination if the
Executive had remained employed by the Company for such period will immediately
vest; and


(vi)notwithstanding anything to the contrary in the Grant Documents, all vested
stock options held by the Executive on the Date of Termination shall remain
eligible to exercise for a period of 18 months following the Date of
Termination, or until the original expiration date of the option, if earlier.


In the event of the termination of the employment of the Executive under this
paragraph 7(d) except as provided above in this paragraph 7(d), the Company
shall have no further liability to the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance,
indemnities or other amounts of whatever nature, directly or indirectly, arising
out of or otherwise related to this Agreement and/or the Executive’s employment
or cessation of employment with the Company.


8.    Effect of Change in Control


In the event of a Change in Control of the Company, notwithstanding anything to
the contrary in the Grant Documents, 50% of each of the unvested stock options
and unvested RSUs


13





--------------------------------------------------------------------------------





held by the Executive on the date of the Change in Control shall fully vest,
subject to the Executive’s employment on such date.


9.    Proprietary Information, Developments, Non-Competition and
Non-Solicitation


(a)    Execution of Restrictive Covenant Agreement. As a condition of continued
employment with the Company pursuant to the terms of this Agreement, the
Executive shall execute contemporaneously with this Agreement the Proprietary
Information, Developments, and Non-Solicitation Agreement attached hereto as
Exhibit B (the “Restrictive Covenant Agreement”), which is hereby incorporated
into this Agreement, with the modifications expressly set forth in Sections 9(b)
and 9(c) below.


(b)    Notwithstanding Section 5 of the Restrictive Covenant Agreement, Company
acknowledges that Inventions (as defined in the Restrictive Covenant Agreement)
created or procured by Executive during his employment for use in philanthropic,
non-profit endeavors, including but not limited to the Foundation, shall be
exempt from Section 5 of the Restrictive Covenant Agreement; provided, that such
Inventions do not incorporate any of the Company’s confidential or proprietary
technology, information, or derivatives thereof.


(c)    The Executive acknowledges and agrees that Section 6 of the Restrictive
Covenant Agreement shall be deemed replaced in its entirety by subsections (i),
(ii), and (iii) below:


(i)    Based on my exposure to the Company’s Confidential Information, I agree
that while I am employed by the Company and for a restricted period of (i)
twelve (12) months following termination or cessation of my employment with the
Company in the event of a termination or cessation of employment for which I am
not receiving severance pay pursuant to Sections 7(b)(iv) or Section 7(c)(iv) of
my employment agreement, or (ii) with respect to a termination or cessation of
employment for which I am receiving severance pay pursuant to Sections 7(b)(iv)
or Section 7(c)(iv) of my employment agreement, for a period of eighteen (18)
months following the termination or cessation of such employment (the period
during which Executive is employed together with the applicable twelve or
eighteen month period referenced above, the “Restricted Period”), I will not
directly or indirectly:


A.     Engage in any business or enterprise (whether as an owner, partner,
officer, employee, director, investor, lender, consultant, independent
contractor or otherwise, except as the holder of not more than 1% of the
combined voting power of the outstanding stock of a publicly held company) that
is competitive with the Company’s business, including but not limited to any
business or enterprise that develops, manufactures, designs, licenses, produces,
markets, sells or renders (or assists any other person in developing,
manufacturing, designing, licensing, producing, marketing, selling, or
rendering) products or services competitive with those developed, manufactured,
designed, licensed, produced, marketed, sold, or rendered by


14





--------------------------------------------------------------------------------





the Company or planned to be developed, manufactured, designed, licensed,
produced, marketed, sold, or rendered by the Company while I was employed by the
Company (a “Competitive Enterprise”); provided, however, that notwithstanding
the foregoing, I may engage in a business or enterprise that devotes less than
five percent (5%) of its resources on a consolidated basis to developing or
engaging in a Competitive Enterprise, or generates less than five percent (5%)
of its revenues or earnings from a Competitive Enterprise so long as in neither
case do I provide services (whether as an owner, partner, employee, consultant,
principal, independent contractor, officer, director or otherwise) that directly
or indirectly relate to a Competitive Enterprise;


B.    Either alone or in association with others, solicit, recruit, hire or
engage as an independent contractor, or attempt to solicit, recruit, hire or
engage as an independent contractor, any person who was employed by the Company
or engaged as an independent contractor by the Company at any time during the
period of my employment with the Company, except for an individual whose
employment with or service for the Company has been terminated for a period of
six months or longer;


C.    Either alone or in association with others, induce or attempt to induce
any customer, client, or account or prospective customer, client, or account of
the Company to (i) cease purchasing, licensing, or leasing a product or service
developed, designed, produced, marketed, sold or rendered by the Company while I
was employed by the Company; or (ii) purchase, license, or lease a product or
service competitive with any product or service developed, designed, produced,
marketed, sold or rendered by the Company while I was employed by the Company;
provided that the foregoing provisions shall not apply the Foundation’s
licensing or ceasing to license the Company’s products conducted in the ordinary
course of the Foundation’s business ; and/or


D.    Accept employment with or provide consulting services for any business or
enterprise that was an actual or prospective client, customer, or account of the
Company at any time during Executive’s employment with the Company if such
employment or consulting services would result in such business or enterprise
limiting or ceasing its purchasing, licensing, or leasing of a product or
service developed, designed, produced, marketed, sold or rendered by the Company
while I was employed by the Company; provided that the foregoing shall not apply
to my services to the Foundation conducted in the ordinary course of its
business.


(ii)    If any restriction set forth in this Section 9 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it


15





--------------------------------------------------------------------------------





shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.


(iii)    If I violate any of my obligations under this Section 9, I shall
continue to be held by the restrictions set forth herein until the Restricted
Period has expired without any violation.


(d)    Notification of Restrictive Covenants. Prior to accepting any employment
or consulting engagement with any person, firm or entity during the Restricted
Period following the Date of Termination, the Executive shall notify such
person, firm or entity in writing of his obligations pursuant to the Restrictive
Covenant Agreement and this Agreement, and shall simultaneously provide a copy
of such notice to the Company (it being agreed by the Company that such
notification required under this paragraph 9(b) shall not be deemed a breach of
the confidentiality provisions of this Agreement).
        
10.    Non-Disparagement.
From and after the Commencement Date and following termination of the
Executive’s employment with the Company, the Executive agrees not to make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Company, any of its subsidiaries, affiliates,
employees, officers, directors or stockholders. The Company agrees and covenants
that it shall not and shall cause its employees, officers and directors to
refrain from, making any defamatory or disparaging remarks, comments or
statements concerning the Executive to any third parties.


11.    Section 280G.    
(a)    Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company to the Executive or for the
Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of Section
280G of the Code (“Parachute Payments”) and would, but for this Section 11 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made in
the manner set forth in Section 11(c) comparing (i) the Net Benefit (as defined
below) to the Executive of the Covered Payments after payment of the Excise Tax
to (ii) the Net Benefit to the Executive if the Covered Payments are limited to
the extent necessary to avoid being subject to the Excise Tax. If, and only if,
the amount calculated under (i) above is less than the amount under (ii) above,
the Covered Payments shall be reduced to the minimum extent necessary to ensure
that no portion of the Covered Payments is subject to the Excise Tax (that
amount, the “Reduced Amount”). “Net Benefit” shall mean the present value of the
Covered Payments net of all federal, state, local, foreign income, employment
and excise taxes.


16





--------------------------------------------------------------------------------





(b)    Any such reduction shall be made in accordance with Section 409A of the
Code and the following: (i) the Covered Payments which do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (ii) all other Covered Payments shall then be reduced as
follows: (A) cash payments shall be reduced before non-cash payments; and (B)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.
(c)    Any determination required under this Section 11 shall be made in writing
by the Company’s regular independent auditor unless the Executive reasonably
objects to the use of that firm, in which case, the determination will be made
by a nationally recognized United States public accounting firm chosen by the
parties (the “Accountants”), which shall provide detailed supporting
calculations to the Company and the Executive as requested by the Company or the
Executive. The Company and the Executive shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 11. For purposes of making the
calculations and determinations required by this Section 11, the Accountants may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on the Company and the Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 11.
(d)    The Auditor shall be the Company’s regular independent auditor unless the
Executive reasonably objects to the use of that firm, in which event the Auditor
will be a nationally recognized United States public accounting firm chosen by
the parties.
(e)    It is possible that after the determinations and selections made pursuant
to this Section 11 the Executive will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 11 (“Overpayment” )
or less than the amount provided under this Section 11 (“Underpayment”).
(f)    In the event that: (A) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then the Executive shall pay any such Overpayment to the Company, together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of the Executive’s receipt of the Overpayment until the
date of repayment.
In the event that: (A) the Accountants, based upon controlling precedent or
substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Executive together with interest at the applicable federal rate (as
defined in Section 7872(f)(2)(A) of the Code) from the date the amount would
have otherwise been paid to the Executive until the payment date.




17





--------------------------------------------------------------------------------





12.     Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party’s right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.


13.    Assignment


The Company and the Executive agree that the Company shall have the right to
assign this Agreement, and, accordingly, this Agreement shall inure to the
benefit of, be binding upon and may be enforced by, any and all successors and
assigns (whether direct or indirect, by asset assignment, stock sale, merger,
consolidation, corporate reorganization or otherwise) to all or substantially
all of the business or assets of the Company. The Company and Executive agree
that Executive’s rights and obligations under this Agreement are personal to the
Executive, and the Executive shall not have the right to assign or otherwise
transfer his rights or obligations under this Agreement, and any purported
assignment or transfer shall be void and ineffective, provided that the rights
of the Executive to receive certain benefits upon death as expressly set forth
under paragraph 7(d) of this Agreement shall inure to the Executive’s estate and
heirs. The rights and obligations of the Company hereunder shall be binding upon
and run in favor of the successors and permitted assigns of the Company.


14.    Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement, and approved in
writing by the Board.


15.    Severability; Survival


If any provision or portion of this Agreement is determined to be invalid or
unenforceable for any reason, in whole or in part, the remaining provisions of
this Agreement shall nevertheless be binding upon the parties with the same
effect as though the invalid or unenforceable part had been severed and deleted
or reformed to be enforceable. The respective rights and obligations of the
parties hereunder shall survive the termination of the Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations, specifically paragraphs 5(e), 7, 9, 10, 11, 12, 13, 14, 15, 17, 18,
22, 25, 26 and 27.


16.    Life Insurance


The Executive agrees that the Company shall have the right to obtain life
insurance on the Executive’s life, at the sole expense of the Company and with
the Company as the sole beneficiary thereof. The Executive shall (a) cooperate
fully in obtaining such life insurance, (b)


18





--------------------------------------------------------------------------------





sign any necessary consents, applications and other related forms or documents
and (c) at the expense of the Company, take any reasonably required medical
examinations.


17.    Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three calendar days
after the date of deposit in the mails, postage prepaid if mailed by certified
or registered mail, or (c) on the next business day, if sent by prepaid
overnight courier service or facsimile transmission (if electronically
confirmed), and in each case, addressed as follows:


If to the Executive:


Mr. Robert LoCascio        
At his address on file with the Company


If to the Company:
            
LivePerson, Inc.
475 10th Avenue
New York, NY 10018
Attn: General Counsel


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.


18.    Applicable Law


This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the State of New York without regard to any conflicts or
conflict of laws principles in the State of New York that would result in the
application of the law of any other jurisdiction.


19.    No Conflict


The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.


20.    Entire Agreement


This Agreement and the documents and collateral agreements referenced herein
represent the entire agreement between the Company and the Executive with
respect to the employment of the Executive by the Company, and all prior
agreements, plans and arrangements


19





--------------------------------------------------------------------------------





relating to the employment of the Executive by the Company are nullified and
superseded hereby; provided, however, that except as expressly modified in this
Agreement, the Grant Documents (as defined in Section 7(a)(vi)) associated with
all equity awards granted to the Executive remain in full force and effect in
accordance with the terms thereof.


21.    Headings


The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.
    
22.    Taxes; Section 409A; Clawbacks


(a)The Company shall withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


(b)The Executive shall be solely responsible for the payment of all taxes
imposed on the Executive relating to the payment or provision of any amounts or
benefits hereunder. If and to the extent any portion of any payment,
compensation or other benefit provided to the Executive in connection with his
employment termination is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is a
specified employee as defined in Section 409A(a)(2)(B)(i) of the Code, as
determined by the Company in accordance with its procedures, by which
determination the Executive hereby agrees that he is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of separation from service (as determined
under Section 409A (the “New Payment Date”), except as Section 409A may then
permit. The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the date of separation from service and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date, and any remaining payments will be paid on their original
schedule. For purposes of this Agreement, each amount to be paid or benefit to
be provided shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in Section 7 that are due within the
“short term deferral period” as defined in Section 409A shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything herein to the contrary or otherwise, except to the extent any expense
or reimbursement described in this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A, any expense or reimbursement
described in this Agreement shall meet the following requirements: (a) the
amount of expenses eligible for reimbursement provided to the Executive during
any calendar year will not affect the amount of expenses eligible for
reimbursement to the Executive in any other calendar year; (b) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (c) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (d) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses. Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits


20





--------------------------------------------------------------------------------





except to the extent specifically permitted or required by Section 409A. This
Agreement is intended to comply with the provisions of Section 409A and the
Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required to comply with Section
409A. In any event, the Company makes no representations or warranty and shall
have no liability to the Executive or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.


(c)Clawbacks. If any law, rule or regulation applicable to the Company or its
affiliates (including any rule or requirement of any nationally recognized stock
exchange on which the stock of the Company or its affiliates has been listed),
or any policy of the Company or its affiliates reasonably designed to comply
therewith, requires the forfeiture or recoupment of any amount paid or payable
to the Executive hereunder (or under any other agreement between the Executive
and the Company or its affiliates or under any plan in which the Executive
participates), the Executive hereby consents to such forfeiture or recoupment,
in each case in the time and manner determined by the Company in its reasonable
good faith discretion. Furthermore, if the Executive engages in any act of
embezzlement, fraud or dishonesty involving the Company or its affiliates which
results in a financial loss to the Company or its affiliates, the Company shall
be entitled to recoup an amount from the Executive determined by the Company in
its reasonable discretion to be commensurate with such financial loss.


23.    Counterparts


This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.


24.    No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company and the Executive to express their mutual intent, and no rule of law
or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.


25.    Cooperation    


The Executive agrees, both during and after the Term, at the reasonable request
of the Company, to cooperate with the Company in connection with any
investigation of or legal action against the Company or any of its affiliates
involving misconduct or noncompliance by the Company, its affiliates or any of
its present or former employees. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation, and to the
extent that the Executive is required to spend substantial time after the Term
on such matters, the Company shall compensate the Executive at an hourly rate of
$250 per hour, to the extent compensation is permitted under applicable law.




21





--------------------------------------------------------------------------------





26.    Publicity    


Subject to the provisions of the next sentence, no party to this Agreement shall
issue any press release or other public document or make any public statement
relating to this Agreement or the matters contained herein without obtaining the
prior approval of the Company and the Executive. Notwithstanding the foregoing,
the foregoing provision shall not apply to the extent that the Company is
required to make any announcement relating to or arising out of this Agreement
by virtue of applicable securities laws or other stock exchange rules, or any
announcement by any party pursuant to applicable law or regulations.




22





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date indicated below.


                        
LivePerson, Inc.


                    
By: _____________________________            
    Jill Layfield                        Date
    Chair, Compensation Committee,
                        Board of Directors




LivePerson, Inc.


                    
By: _______________________                
Daryl Carlough                    Date
SVP, Global Controller


                    
Executive




By: _______________________                
Robert LoCascio                    Date
                CEO


23





--------------------------------------------------------------------------------





Exhibit A to Employment Agreement


YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.



Separation and Release of Claims Agreement
This Separation and Release of Claims Agreement (the “Agreement”) is made by and
between LivePerson, Inc. (the “Company”) and Robert LoCascio (the “Executive”).


WHEREAS, the parties wish to resolve amicably the Executive’s separation from
the Company and establish the terms of the Executive’s severance arrangement;


NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:


24





--------------------------------------------------------------------------------





1.    Separation Date. The Executive’s effective date of separation from
employment with the Company is ______________ (the “Separation Date”). As of the
Separation Date, all salary payments will cease and any benefits the Executive
has under Company-provided benefit plans, programs, or practices will terminate,
except as required by federal or state law or as otherwise expressly set forth
in this Agreement or the Employment Agreement (as defined below).
2.    Severance Benefits. In return for the execution and non-revocation of this
Agreement, and the Executive’s compliance with all of its terms, the Company
agrees to provide the Executive with payments and benefits as set forth in
Section 7 of the Employment Agreement dated as of [date] between the Executive
and the Company (the “Employment Agreement”).

    3.    Release of Claims. In consideration of the severance benefits, which
the Executive acknowledges he would not otherwise be entitled to receive, the
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, agents and employees (each
in their individual and corporate capacities), all employee benefit plans and
plan fiduciaries (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature which
the Executive ever had or now has against any or all of the Released Parties,
including but not limited to any and all claims arising out of the Executive’s
employment with and/or separation from the Company, including, but not limited
to, all employment discrimination claims under Title VII of the Civil


25





--------------------------------------------------------------------------------





Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of
1993, 42 U.S.C., § 12101 et seq., as amended by the Older Workers Benefit
Protection Act (OWBPA), the Equal Pay Act of 1963, 29 U.S.C. § 206(d), and the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., all as amended; all
claims arising out of Section 806 of the Corporate and Criminal Fraud
Accountability Act of 2002, 18 U.S.C. § 1681 et seq., the Fair Credit Reporting
Act, 15 U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act
of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims under
the New York Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City
Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., N.Y. Civ. Rights Law §
40-c et seq. (New York anti-discrimination law), the New York Equal Pay Law,
N.Y. Lab. Law § 194 et seq., and the New York Whistleblower Law, N.Y. Lab. Law §
740, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including but not
limited to claims to stock or stock options; and any claim or damage arising out
of the Executive’s employment with or separation from the Company (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; provided, however,
that nothing in this Agreement (a) prevents the Executive from filing,
cooperating with, or participating in any proceeding before the EEOC or a state
Fair Employment Practices Agency (b) should be considered a release of the
Executive’s (i) rights under any contract preserved by this Agreement, (ii)
right to receive COBRA continuation coverage in accordance with applicable law,
(iii) right to pursue claims under ERISA with respect to an employee benefit
plan pf the Company or (iv) rights to indemnification the Executive has or may
have under the by-laws


26





--------------------------------------------------------------------------------





of the Company, the Employment Agreement or as an insured under any director’s
and officer’s liability insurance policy now or previously in force.
4.    Post Termination Obligations. The Executive acknowledges and reaffirms his
obligation to keep confidential all non-public information concerning the
Company which he acquired during the course of his employment with the Company
(the “Proprietary Information”). The Executive further acknowledges and
reaffirms his continuing obligations to the Company pursuant to the terms of
Section 9 of the Employment Agreement and the Proprietary Information Agreement
attached thereto as Exhibit B (the “Proprietary Information Agreement”), which
obligations remain in full force and effect. Notwithstanding anything in the
Proprietary Information Agreement:
(a)Nothing in this Section 4 or the Proprietary Information Agreement shall
prevent the Executive from disclosing Proprietary Information to the extent
required by law. Additionally, nothing in this Section 4 or the Proprietary
Information Agreement shall preclude the Executive’s right to communicate,
cooperate or file a complaint with any U.S. federal, state or local governmental
or law enforcement branch, agency or entity (collectively, a “Governmental
Entity”) with respect to possible violations of any U.S. federal, state or local
law or regulation or otherwise make disclosures to any Governmental Entity, in
each case, that are protected under the whistleblower or similar provisions of
any such law or regulation; provided that in each case such communications and
disclosures are consistent with applicable law. Further, nothing in this Section
4 or the Proprietary Information Agreement shall preclude the Executive’s right
to receive an award from a governmental entity for information provided under
any whistleblower or similar program.


27





--------------------------------------------------------------------------------





(b)The Executive shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law. The Executive shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. If the Executive files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the trade secret to his or her attorney and use the trade
secret information in the court proceeding, provided, that that the Executive
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order.
5.    Return of Company Property. The Executive represents that he has returned
to the Company all Company property and equipment in his possession or control,
including, but not limited to, computer equipment (including, but not limited
to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), customer information, customer lists, employee
lists, Company files, notes, contracts, records, business plans, financial
information, specifications, computer-recorded information, software, tangible
property, identification badges and keys, and any other materials of any kind
which contain or embody any proprietary or confidential material of the Company
(and all reproductions thereof). The Executive also represents that he has not
intentionally destroyed any electronic Company documents in connection with the
termination of his Employment, including those that he developed or helped
develop during his employment. The Executive further covenants to take all
necessary steps to make known to the


28





--------------------------------------------------------------------------------





Company any accounts for his benefit, if any, in the Company’s name, which are
known to Executive but not otherwise known to the Company, and otherwise to
cooperate with the Company in, the cancellation of all accounts for his benefit,
if any, in the Company’s name (and or the transition of those accounts to
Executive), including, but not limited to, credit cards, telephone charge cards,
cellular phone accounts, pager accounts, and computer accounts, and will not
after the Separation Date use any such accounts that remain in the name of the
Company.
6.    Business Expenses and Final Compensation. The Executive acknowledges that
he has been reimbursed by the Company for all business expenses incurred by him
in conjunction with his employment with the Company and that no other
reimbursements are owed to him. The Executive further acknowledges that he has
been provided with all compensation and benefits due to him as of the Separation
Date, including, but not limited to, any and all wages, bonuses, equity and any
accrued but unused vacation time, and that he is not entitled to receive any
additional consideration beyond that provided for pursuant to section 2 of this
Agreement.
7.    Cooperation. The Executive agrees to cooperate with the Company to the
extent reasonably requested by the Board in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company; provided that, the Company shall make reasonable
efforts to minimize disruption of the Executive’s other activities. The
Executive’s cooperation in connection with such claims or actions may include,
but not be limited to, his being available to meet with Company counsel to
prepare for trial or discovery or an administrative hearing or alternative
dispute resolution and to act as a witness when requested by the Company at
reasonable times designated by the Company. The Company shall reimburse the
Executive for reasonable expenses incurred in connection with such cooperation,
and to the


29





--------------------------------------------------------------------------------





extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate of $250 per hour,
to the extent compensation is permitted under applicable law.
8.    Nature of Agreement. The Executive understands and agrees that this
Agreement is a severance and settlement agreement and does not constitute an
admission of liability or wrongdoing on the part of the Company.
9.    Amendment. This Agreement shall be binding upon the parties and may not be
abandoned, supplemented, changed or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by a
duly authorized representative of the parties hereto. This Agreement is binding
upon and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.
10.    Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal and invalid part, term or provision shall be deemed not
to be a part of this Agreement.
11.    Confidentiality. To the extent permitted by law, the Executive
understands and agrees that the terms and contents of this Agreement, and the
contents of the negotiations and discussions resulting in this Agreement, shall
be maintained as confidential by the Executive (provided, however, that
Executive will not be prohibited from making disclosures to the Executive’s
attorney, tax advisors, immediate family members),, and none of the above shall
be disclosed except to the extent


30





--------------------------------------------------------------------------------





required by federal or state law or as otherwise agreed to in writing by the
authorized agent of each party.
12.    Non-Disparagement. The Executive understands and agrees that as a
condition for receipt of the severance benefits, he shall not make any false,
disparaging or derogatory statements in public or private to any person or
entity, including without limitation any media outlet, regarding the Company or
any of its directors, officers, employees, agents, or representatives or
regarding the Company’s business affairs and financial condition. This Section
does not in any way restrict or impede the Executive from exercising protected
rights to the extent that such rights cannot be waived by agreement or from
complying with any applicable law or regulation or a valid order of a court of
competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order.
13.    Tax Acknowledgement. In connection with the severance benefits provided
to the Executive pursuant to this Agreement, the Company shall withhold and
remit to the tax authorities the amounts required under applicable law, and the
Executive shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law. The Executive acknowledges that
he is not relying upon the advice or representation of the Company with respect
to the tax treatment of any of the payments pursuant to this Agreement.
14.    Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to severance
and settlement and cancels all previous oral and written negotiations,
agreements, commitments, and writings in connection therewith.


31





--------------------------------------------------------------------------------





15.    Applicable Law and Consent to Jurisdiction. This Agreement shall be
interpreted and construed by the laws of the State of New York, without regard
to conflict of laws provisions. The Executive hereby irrevocably submits to and
acknowledges and recognizes the jurisdiction of the courts of the State of New
York or if appropriate, a federal court located in New York (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction) over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or the subject matter hereof.
16.    Acknowledgments. The Employee acknowledges that he has been given at
least [twenty-one (21)/forty-five (45)] days to consider the release of claims
set forth in this Agreement and that the Company advised him to consult with any
attorney of his own choosing prior to signing this Agreement. The Executive
further acknowledges that he may revoke this Agreement for a period of seven (7)
days after the execution of this Agreement. If no such revocation occurs, the
Agreement (including the release of claims contained in this Agreement) will
become irrevocable and binding and enforceable against the Executive, on the
date next following the day on which the foregoing 7-day period elapsed. The
Executive understands and agrees that by entering into this Agreement he is
waiving any and all rights or claims he might have under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act, and
that he has received consideration beyond that to which he was previously
entitled.    
17.    Voluntary Assent. The Executive affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Agreement. The Executive states and represents
that he has had an opportunity to fully discuss and review the terms


32





--------------------------------------------------------------------------------





of this Agreement with an attorney. The Executive further states and represents
that he has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof, and
signs his name of his own free act.


IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
as of the date written below.


Robert LoCascio 

                  
Date:                  
 
 
LivePerson, Inc.
 
By:                  
Date:                  

 


33





--------------------------------------------------------------------------------





Exhibit B to Employment Agreement
    
{LivePerson Standard Employee Confidential & Proprietary Information Document}










34



